IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00400-CV

TOMMY MARTIN D/B/A CAREFREE LANDSCAPING,
                                  Appellant
v.

CARRIAGE MANAGEMENT, INC.,
A DELAWARE CORP. D/B/A HILLIER FUNERAL HOME,
                                     Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 16-001105-CV-272


                          MEMORANDUM OPINION


       Appellant, Tommy Martin d/b/a Carefree Landscaping filed an unopposed motion

to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Appellant indicates that the parties

have compromised and settled their disputes. Dismissal of this appeal would not prevent

a party from seeking relief to which it would otherwise be entitled. The motion is

granted, and the appeal is dismissed.
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Judge Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed February 1, 2017
[CV06]




Martin v. Carriage Management, Inc.                          Page 2